Citation Nr: 1539106	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2002, for the assignment of a 100 percent disability rating for status-post right knee meniscectomy, with traumatic arthritis.

2.  Entitlement to an effective date earlier than November 14, 2002, for the establishment of eligibility to Dependents' Educational Assistance.

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In August 2009, the RO implemented a May 2009 Board decision granting a 100 percent disability rating for the service-connected right knee meniscectomy, effective as of November 14, 2002.  The Veteran disagreed with the assigned effective date of the award and perfected a substantive appeal.

In November 2012, the RO denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran filed a timely notice of disagreement and perfected a substantive appeal.

In May 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board notes that in March 2015, the Veteran filed an Appeal To Board Of Veterans' Appeals (VA Form 9) as to the issue of entitlement to a Clothing Allowance.  This issue is not currently before the Board and is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  In an unappealed rating action dated in April 2002, the RO continued a 30 percent disability rating for status-post right knee meniscectomy, with traumatic arthritis.

2.  In correspondence received November 14, 2002, the Veteran, in pertinent part, requested a higher disability rating for his service-connected disability.

3.  In a May 2009 Board decision, the Veteran was awarded an extraschedular 100 percent disability rating for the service-connected right knee meniscectomy; the decision was implemented by the RO in August 2009, effective as of November 14, 2002, and basic eligibility to Dependents' Educational Assistance was also established, effective as of November 14, 2002.

4.  The Veteran's service connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; nor does he have ankylosis of a knee or hip.


CONCLUSIONS OF LAW

1.  The criteria for an effective prior to November 14, 2002, for the award of a 100 percent rating for status-post right knee meniscectomy, with traumatic arthritis have not been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date prior to November 14, 2002, for the award of Dependents' Educational Assistance have been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's earlier effective date claims, VA has met its duty to notify.  An increased disability rating and basic eligibility to Dependents' Educational Assistance were granted in an August 2009 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, by letter dated in August 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Earlier Effective Date for a 100 Percent Rating for Right Knee Meniscectomy

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).   If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the Veteran contends that the effective date for the award of a 100 percent disability rating for status-post right knee meniscectomy, with traumatic arthritis should be earlier than the currently assigned November 14, 2002.  During his May 2015 Board hearing, he suggested that the effective date should be in 1994, when he stopped working because of his service-connected right knee disability.  He added that he initially filed for an increase in 1993, and that he had been expressing disagreement with the assigned disability rating ever since.

A review of the Veteran's claims file reveals that following separation from service, he initially filed a claim of entitlement to service connection for a right knee disability in April 1974.  By rating action dated in July 1974, service connection for residuals of a right knee injury with synovitis was granted, and an initial 10 percent disability rating was assigned effective as of April 8, 1974, the date of receipt of his claim.  The Veteran subsequently disagreed with the 10 percent disability rating, and in January 1975, the Board determined that a higher disability rating was not warranted.

In June 1976, the Veteran filed a claim for an increased disability rating for his service-connected right knee disability.  By rating action dated in December 1977, it was determined that following a period of hospitalization and convalescence, the Veteran's right knee disability was entitled to a 20 percent disability rating (20 percent from June 29, 1976; 100 percent from July 31, 1977; and 20 percent from December 1, 1977).

In May 1980, the Veteran filed a claim for an increased disability rating for his service-connected right knee disability.  By rating action dated in June 1980, the 20 percent disability rating was confirmed and continued.  This decision was confirmed by the Board in April 1981.  By rating action dated in August 1982, the 20 percent disability rating was confirmed and continued.  This decision was confirmed by the Board in January 1983.

In rating decisions dated in March 1986, April 1986, January 1987, and August 1987, the 20 percent disability rating was confirmed and continued (to include periods of temporary total disability ratings during periods of hospitalization and convalescence).

In April 1993, the Veteran filed a claim for an increased disability rating for his service-connected right knee disability.  By rating action dated in October 1995, the Veteran's right knee disability was assigned a 30 percent disability rating, effective as of April 27, 1993, the date of receipt of his claim for an increased disability rating.

In May 1997, the Veteran filed a claim for an increased disability rating for his service-connected right knee disability.  By rating actions dated in February 1998 and July 1998, the 30 percent disability rating was confirmed and continued.  In November 1998, the Veteran filed a notice of disagreement, and he was issued a Statement of the Case in February 1999.  However, the Veteran did not timely perfect a substantive appeal.  By rating actions dated in February 1999 and November 1999, the 30 percent disability rating was confirmed and continued.  

In February 2000, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  This claim did not specifically address the assigned disability rating for the service-connected right knee disability.  By rating action dated in February 2001, entitlement to a TDIU was denied.

In correspondence received on March 5, 2001, the Veteran requested reconsideration of his claim of entitlement to a TDIU, in addition to an increase disability rating for his service-connected right knee disability.  By rating action dated in April 2002, the RO, in pertinent part, confirmed and continued the 30 percent disability rating for the service-connected right knee disability and denied entitlement to a TDIU.  The Veteran did not appeal this determination within one year of being notified.  

In correspondence received on November 14, 2002, the Veteran claimed entitlement to a TDIU and to a higher disability rating for his status-post right knee meniscectomy, with traumatic arthritis.

In a May 2009 Board decision, the Veteran was awarded an extraschedular 100 
percent disability rating for the status-post right knee meniscectomy, with traumatic arthritis; the decision was implemented by the RO in August 2009, effective as of November 14, 2002, and basic eligibility to Dependents' Educational Assistance was also established, effective as of November 14, 2002.

Having considered the evidence of record, the Board finds that following the November 1999 denial of an increased disability rating for the service-connected right knee disability, the Veteran did not timely file a notice of disagreement within the one year appeal period, nor was new and material evidence received within one year of the rating decision addressing the condition.  See 38 C.F.R. § 3.156(b) (2014).

The 30 percent disability rating for the service-connected right knee disability was continued in April 2002.  The Veteran did not appeal this determination.  In November 14, 2002, correspondence from the Veteran, he requested an increased rating and TDIU.  There was nothing in that document suggesting that he disagreed with the April 2002 determination and wanted to appeal.  See Gallegos v. Principi 283 F 3d. 1209 (2002) (Under 38 C.F.R. § 20.201, a valid notice of disagreement must contain "terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.")  The document indicates a desire to claim an increased rating and TDIU, without indicating disagreement with and intent to appeal the April 2002 decision.  

In the May 2009 Board decision, it was concluded that the Veteran's status-post right knee meniscectomy, with traumatic arthritis caused him marked interference with employment.  He was said to have stopped working in 1993, and that he had been deemed unemployable by the Social Security Administration in October 1998.  The Board also referenced March 2000 and June 2000 treatment records that found the Veteran to be permanently incapable of any kind of work, and an August 2002, VA vocational rehabilitation finding that the Veteran had no skills that could be transferred to sedentary employment and that a vocational rehabilitation program would be unsuccessful.  As such, the Board finds that it was not factually ascertainable that an increase in disability had begun within the year prior to the Veteran's November 14, 2002, claim.  The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased disability rating require "that a Veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide Veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A.  § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  
Therefore, the evidence of record does not support the assignment of a 100 percent disability rating for the status-post right knee meniscectomy, with traumatic arthritis effective for any period prior to November 14, 2002.

Earlier Effective Date for Dependents' Educational Assistance

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2014). 

Basic eligibility for certification of Dependents' Educational Assistance exists for the spouse, surviving spouse, or child of a Veteran or serviceperson, if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. Chapter 35 are sought occurred after December 22, 2006.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).

P&T means permanent and total "disability," permanently and totally "disabled," or permanent and total "rating," when any of these terms are used in reference to a Veteran with a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled Veteran.  38 C.F.R. § 21.3021(p). 

The term effective date of the P&T rating means the date from which VA considers that the Veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability rating or, with less disability, where the requirements of paragraph 16, page 5 of the rating schedule are present (i.e., TDIU), or where, in pension cases, the requirements of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 3.340(a)(2).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent (i.e., TDIU), it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.19.

In this case, as a result of this decision, the Veteran's 100 percent disability rating for his service-connected right knee meniscectomy is not effective for any period prior to November 14, 2002.  The Veteran's only other service-connected disability (left knee, status post synovectomy with debridement of septic knee) is rated at 10 percent, effective as of April 1, 2004.  The Veteran's combined disability rating for compensation is 100 percent from November 14, 2002.  In this regard, as indicated above, in the May 2009 Board decision, it was concluded that the Veteran's service connected right knee disability caused him marked interference with employment, and that he was permanently incapable of any kind of work with no expectation of successful vocational rehabilitation.  As the evidence shows that the Veteran has a permanent and total disability from November 14, 2002, he is not entitled to basic eligibility for Chapter 35 Dependents' Educational Assistance benefits at any time earlier than that date.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021. 

Automobile and Adaptive Equipment or Adaptive Equipment Only

During the May 2015 Board hearing, the Veteran essentially asserted that he is 
entitled to automobile or adaptive equipment because he requires an adaptor for his break pad in his automobile when driving, particularly when driving for more than an hour.  He added that his right knee makes driving long distances difficult.  He also noted that his physician had indicated that this was required because his right knee would lock up.  The Veteran also noted that he had undergone multiple knee surgeries, but none since 1993.

Service connection has been established for right knee meniscectomy with traumatic arthritis, rated as 100 percent disabling; and left knee, status post synovectomy with debridement of septic knee, rated 10 percent disabling.  The disabilities combine for a 100 percent disability rating. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A Veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes. 38 C.F.R. § 3.808(b)(1). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 U.S.C.A. §§ 3 .350(a)(2); 4.63 (2014). 

A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4). 

Pursuant to 38 C.F.R. § 3.350(a)(2)(i)(a), extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved. 

VA outpatient treatment records dated from 2001 to May 2007 show right knee pain and swelling.  The use of a knee brace was indicated.  Full range of right knee motion was evidenced, except on two instances in December 2003 where extension was limited by 5 degrees and flexion limited to 110 degrees; and extension was normal, but flexion was limited to 115 degrees, and the Veteran had an antalgic gait.  The knee was consistently described as stable.  In December 2004 it was noted that he rode a bicycle as his primary means of transportation.  X-ray studies in October 2003 demonstrated degenerative joint disease of the right knee.  In November 2006, he developed a possible hematoma behind the knee from the brace.

An August 2002 VA vocational rehabilitation assessment report shows that the Veteran was said to have to avoid prolonged sitting, and required the use a cane or wheelchair for ambulation.

A VA examination report dated in February 2004 shows that the Veteran reported that he used a brace for his right knee, and a walker on account of his left knee.  He reported that he was limited in his activities on account of the right knee.  Physical examination showed he had an antalgic gait.  There was quadriceps atrophy, but good tone and strength.  He was able to extend the knee to zero degrees and flex to 110 degrees.  There was no effusion or instability.  X-ray studies of the knee were negative for abnormalities.

During an August 2006 Board hearing, the Veteran testified that his knee would give way without a brace.  He also discussed difficulty with walking and traversing stairs.  He added that he would occasionally use a wheelchair for sitting.  

A VA examination report dated in March 2007 shows that the Veteran reported using a brace and cane daily, and indicated that he had limited ability to stand or walk.  He described the right knee giving way, instability, pain, stiffness, weakness, and effusion.  He denied locking, subluxation, or dislocation symptoms, and denied flare ups.  Physical examination disclosed an antalgic gait with an abnormal shoe wear pattern.  He was able to extend the right knee to zero degrees, and flex to 95 degrees; he experienced pain beginning at 50 degrees of flexion.  After repetitive motion testing, he could flex the knee only to 60 degrees secondary to pain.  The knee was not ankylosed, and there was no right knee instability, effusion, dislocation or locking.  The examiner did note that the examination was hampered by significant guarding by the Veteran, and indicated that despite complaints of weakness, the Veteran was able to act against resistance on testing.  X-ray studies of the right knee reportedly showed no pertinent abnormalities.

A VA examination report dated in October 2012 shows that the Veteran reported limited motion of the right knee and locking which would make it difficult for him to hit the brakes while driving.  He described constant pain in both knees and persistent swelling in the left knee.  Pain and limited motion was said to be significantly worse in the right knee.  He would rely on bilateral knee braces and two canes to ambulate.  Pain was said to be aggravated by walking, bending, and sitting, and alleviated partially with pain medication.  He added that there would be occasional giving way of each knee.  Physical examination revealed right knee extension to zero degrees, and flexion to 100 degrees.  Repetitive use testing showed extension to zero degrees, and flexion to 120 degrees.  There was no additional limitation of motion following repetitive use testing, however, there was functional loss of excess fatigability, pain on movement, instability of station, and interference with sitting, standing, and weight bearing.  Regular use of a cane for ambulation was indicated.  The examiner concluded that the Veteran's knee and/or lower leg condition(s) did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

VA outpatient treatment records dated through 2014 show that the Veteran continued to use two canes and knee braces for ambulation.  He had no decrease in range of motion, and continued to exercise in a swimming pool.  

In consideration of the evidence of record, the Board finds that the Veteran does not 
have loss of use of either foot as a result of a service-connected disability.  The evidence shows that the Veteran's right and left knees continue to demonstrate range of motion.  Moreover, the VA examiner in October 2012 concluded that the knee and/or lower leg conditions did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  While the Veteran's lower extremity disabilities result in pain, discomfort, stiffness, and weakness, impacting his ability to walk without the use of an assistive device, the evidence does not show that his service-connected disabilities result in loss of use of the right or left foot for VA purposes. 

As noted previously, the regulations provide that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The medical evidence of record specifically establishes that the Veteran's disability does not equate a loss of use.  Moreover, the evidence of record has not established that the Veteran has ankylosis of the right or left lower extremity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81   (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has pain and limitation of motion; however, in light of the ranges of motion documented on examination, the Board cannot find that the service-connected right or left knee disabilities equate to ankylosis of either joint.

Because loss of use of the right or left foot as the result of service-connected disability, permanent or otherwise, has not been shown by the evidence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of an automobile, or to for adaptive equipment only.  Additionally, the Veteran does not contend, and the evidence does not show, that she meets any other criterion for automobile allowances as a result of a service-connected disability, including: loss or permanent loss of use of the left foot; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes as set forth in the regulations.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Therefore, this claimed benefit is not warranted.

For all the foregoing reasons, the Board finds that the claim for automobile and adaptive equipment, or for adaptive equipment only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to November 14, 2002, for the assignment of a 100 percent disability rating for status-post right knee meniscectomy, with traumatic arthritis, is denied.

Entitlement to an effective date prior to November 14, 2002, for the establishment of eligibility to Dependents' Educational Assistance, is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


